Citation Nr: 0009700	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1993 to 
September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision by the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO) 
which service connection for pes planus.  

The Board remanded this matter in September 1999 to ensure 
full compliance with due process requirements.  The Board is 
satisfied that the remand directives have been accomplished.


FINDING OF FACT

Bilateral pes planus clearly and unmistakably preexisted 
service, and there is no competent (medical) evidence of an 
increase in severity of the preservice bilateral pes planus 
during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral pes planus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Included in the veteran's service medical records is a 
January 1993 pre-enlistment examination which reveals mild, 
asymptomatic pes planus.  Clinical records dated in August 
and September 1993 disclose complaints of increased pain in 
the arches of his feet, bilaterally, with increasing symptoms 
since boot camp.  The veteran reported that he experienced 
sharp pains during physical activity, and that they gradually 
went away with rest.  He was described as being ambulatory 
without any difficulty.  A diagnosis of bilateral pes planus 
was noted.  In pertinent part, pes planus was noted 
clinically in February 1995, at which time the veteran 
reported he had bilateral plantar foot pain with long 
distance running (especially if done daily).  He reportedly 
had no pain if he ran only twice per week.  Bilateral plantar 
fasciitis was diagnosed.  On physical examination for Medical 
Board purposes in April 1995, the veteran could walk on his 
heels and toes and straight leg raising was negative.  That 
examination was unremarkable relative to the matter at issue 
here.  A report from the Department of the Navy Physical 
Evaluation Board in June 1995 reveals that the veteran was 
found to be unfit for full duty due to disability (mechanical 
low back pain) unrelated to the current claim.  Otherwise, 
the service medical records are silent for pertinent 
objective findings.

Post-service records include VA outpatient records and 
progress notes, extending from April to May 1996, which do 
not disclose any complaint or report of treatment related to 
pes planus.  On VA examination conducted in May 1996, the 
examiner recited the veteran's in-service history with 
respect to his bilateral flat feet.  At the time of the 
examination, the veteran reported intermittent foot pain and 
described an improvement in his symptoms since his service 
discharge.  The examiner noted that the feet appeared flat 
when standing.  His gait was within normal limits.  A 
contemporaneous x-ray study of the feet revealed unremarkable 
findings.  

The veteran failed to appear for various hearings he 
requested which were scheduled at the RO in January 1998 and 
March 1999; his most recent hearing before a Member of the 
Board was scheduled in February 2000, and he failed to appear 
for that hearing as well.

Analysis

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In this case, the veteran has failed to establish a well-
grounded claim.  Overall, the evidence of record does not 
substantiate that his post-service pes planus is coincident 
with his period of service.  As noted above, on the January 
1993 pre-enlistment examination, his pes planus was shown to 
have existed prior to entry into service.  Once an injury or 
disease is shown to have pre-existed service, it will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999); see 
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (1999).

However, where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record, aggravation may not be conceded.  Id.
Moreover, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, the medical evidence of record does not show 
that the veteran's bilateral pes planus underwent any 
increase in disability during service.  Although the service 
medical records reflect isolated complaints of pain related 
to pes planus, there is nothing further in service to support 
an increase in symptoms or related medical treatment.  
Moreover, at the time he was discharged from service due to 
physical disability relative to his low back, there was no 
clinical notation or documentation of pes planus.  Thus, 
there is no medical evidence showing any permanent increase 
in severity of the veteran's preexisting flat feet, or pes 
planus, during service.  The fact that the veteran's 
bilateral pes planus was symptomatic in service is not 
sufficient to show that that the underlying condition, as 
contrasted to the symptoms, worsened.  Hunt, 1 Vet. App. at 
296.  

Furthermore, post-service VA medical records dated in 1996 do 
not include any showing of treatment for pes planus.  
Clinical findings from the May 1996 VA examination also do 
not reveal a diagnosis of pes planus per se.  The veteran 
described only intermittent foot symptoms, and he indicated 
that his feet were somewhat improved since his service 
disharge.  The examiner mentioned that the veteran's feet 
appeared flat when standing; x-ray studies of the feet at 
that time revealed unremarkable findings.  Thus, in this 
respect as well, the veteran fails to establish a well-
grounded claim.  

The Board recognizes the veteran's assertions that his pes 
planus relates to his period of service.  Where an issue is 
factual in nature, that is, whether an incident or injury 
occurred in service, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, such as is the case herein, 
competent medical evidence must be submitted to make the 
claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

However, where the issue does not require medical expertise, 
lay testimony may be sufficient.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  In this regard, the Board has 
considered the veteran's subjective statements that his 
bilateral pes planus underwent an increase in severity during 
service.  Nonetheless, there is no evidence of record to 
support that he is sufficiently trained or qualified so as to 
render his allegations medically competent.  Thus, in this 
respect as well, he fails to establish a well-grounded claim.

Overall, therefore, none of the evidence of record suggests 
or tends to suggest any link between any increase in severity 
of the veteran's bilateral pes planus and his period of 
active service.  Hunt, 1 Vet. App. at 296.  In view of the 
foregoing, the Board must conclude that the veteran's claim 
of service connection for bilateral pes planus is not well 
grounded.  Simply put, there is no evidence of record to show 
that the veteran's pre-existing pes planus disorder was 
aggravated in service or to support evidence of a nexus 
between any post-service pes planus disability and his period 
of active service.  Therefore, the veteran's claim of service 
connection for bilateral pes planus must necessarily be 
denied for failure to establish a well-grounded claim.  38 
U.S.C.A. § 5107(a).


ORDER

Service connection for bilateral pes planus is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

